Citation Nr: 0310233	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  94-36 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a 
separation of the right acromioclavicular joint, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied a rating in excess of 10 percent for 
a right shoulder disability.  In August 1999, the Board 
remanded the matter to afford the veteran the opportunity to 
appear at a travel Board hearing.  That hearing was held in 
November 1999; a transcript of the testimony is of record.  
In February 2000, the Board again remanded the matter for 
additional development of the evidence.  A review of the 
record shows that the RO complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted by the Board in its November 1999 remand, 
the veteran's service medical records reveal that he 
sustained a right shoulder injury in May 1977, resulting in 
separation of the right acromioclavicular joint.  In 
September 1978, he filed a claim of service connection for a 
right shoulder disability.  In a February 1979 rating 
decision, the RO granted service connection for residuals of 
a right acromioclavicular joint separation and assigned a 10 
percent rating.  This 10 percent rating has remained in 
effect to date.  

In connection with his current appeal, however, the veteran 
has occasionally indicated that he currently has a left 
shoulder disability which was incurred in active service.  In 
fact, in clinical settings, he has claimed that he injured 
his left shoulder in service, not his right, and that his 
left shoulder has been symptomatic since that time.  Since 
this recent claim has not as yet been addressed by the RO, 
and inasmuch as it is not inextricably intertwined with the 
issue now before the Board on appeal, the claim of service 
connection for a left shoulder disability is referred to the 
RO for initial consideration.

Finally, the Board notes that in February and April 2003 
letters, the veteran was advised that he was entitled to an 
additional hearing as the Veterans Law Judge who conducted 
the November 1999 hearing was no longer employed by the 
Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2002).  He was notified that if he did not respond to 
the letter within 30 days, the Board would assume that he did 
not wish to attend another hearing.  Having received no 
response from the veteran, the Board will proceed with 
consideration of his appeal.  


FINDING OF FACT

The veteran failed, without good cause, to report for a March 
2000 fee basis medical examination scheduled in connection 
with his claim for an increased rating for a right shoulder 
disability.


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for residuals 
of a separation of the right acromioclavicular joint is 
denied due to the veteran's failure to report for a scheduled 
medical examination without good cause.  38 C.F.R. § 3.655 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the veteran was provided with the required 
notification in Supplemental Statements of the Case, Board 
remands, and March 2000 and July 2002 letters.  These 
documents discussed the evidence of record, the evidence 
needed to substantiate a claim for an increased rating for a 
right shoulder disability, the provisions of 38 C.F.R. 
§ 3.655, and the respective responsibility of VA and the 
veteran to provide evidence and information.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West 2002).  In this case, the veteran's service 
department medical records are on file, as are post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(1) - (3) (2002).  Despite inquiries from 
the RO, the veteran has identified no outstanding relevant 
evidence, nor is any such evidence apparent from a review of 
the record.  

Under the VCAA, VA also has a duty to obtain a medical 
examination or opinion, when such is necessary to decide a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the RO scheduled the 
veteran for a fee basis medical examination to be held in 
March 2000; however, the veteran failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another examination.  The record 
reveals that the veteran was clearly advised via letter and 
Supplemental Statements of the Case of his responsibility to 
report for his examinations and the adverse consequences of 
failing to do so.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, 
the veteran also has an obligation to assist in the 
adjudication of his claim.  Id.  He must be prepared to meet 
his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination.  Olson v. Principi, 
3 Vet. App. 480 (1992).  In this case, the Board finds that 
VA has done everything reasonably possible to assist him in 
this regard.

In the circumstances of this case, the Board finds that a 
third remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As VA has 
satisfied its duties to notify and to assist the veteran in 
this case, further development and expenditure of VA's 
limited resources is not shown to be warranted here.

I.  Factual Background

The veteran's service medical records document that he 
sustained a right shoulder injury in May 1977, resulting in 
separation of the right acromioclavicular joint.  This 
diagnosis was confirmed by X-ray studies.  

In September 1978, the veteran filed a claim of service 
connection for a right shoulder disability.  In connection 
with his claim, he was afforded a VA medical examination in 
January 1979.  X-ray studies of the veteran's right shoulder 
showed widening of the joint space transversely, representing 
residual subluxation associated with previous injury.  X-ray 
studies of the left shoulder were normal.  The diagnosis was 
separation of right acromioclavicular joint.

Based on this evidence, in a February 1979 rating decision, 
the RO granted service connection for residuals of a right 
acromioclavicular joint separation and assigned a 10 percent 
rating.  This 10 percent rating has remained in effect to 
date; thus, it is protected from reduction. 38 C.F.R. 
3.951(b) (2002).

In October 1993, the veteran submitted a claim for an 
increased rating for his service-connected disability.  He 
stated that he had received no treatment since his original 
claim.  

In connection with his claim, the veteran was afforded a VA 
medical examination in October 1993, at which the diagnoses 
included status post separation of the left shoulder.  The 
veteran also underwent a fee basis medical examination in 
September 1998, at which he reported that he hurt his left 
shoulder in service and had had problems with it since that 
time.  He offered no complaints or history of injury 
regarding his right shoulder.  The examiner focused his 
examination on the veteran's left shoulder.  X-ray 
examination of the left shoulder, but not the right, was also 
performed.  The initial diagnosis was residuals of separation 
of right acromioclavicular joint.  In January 1999 addendum, 
however, the examiner indicated that the revised diagnosis 
was residuals of separation of the left acromioclavicular 
joint.  He noted that the veteran "states that it is and 
always has been his left shoulder affected."  

In a March 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 10 percent rating for the 
veteran's right shoulder disability.  It was noted that, 
given the findings on the medical examination reports of 
record, another examination had been requested to properly 
evaluate the service-connected right shoulder disability; 
however, the veteran had declined.

In March 2000, the veteran was again scheduled for a fee 
basis medical examination in connection with his claim.  In a 
March 2000 letter sent to his most recent address of record, 
the veteran was advised of the adverse consequences of 
failing to report for medical examinations under 38 C.F.R. 
§ 3.655.  Unfortunately, the RO was advised by the examiner 
that the veteran did not report for the examination.  

In a November and December 2000 Supplemental Statements of 
the Case, the veteran was advised that his claim for an 
increased rating for his right shoulder disability had been 
denied due to his failure to report for the March 2000 fee 
basis medical examination.  It was noted that the veteran's 
notification letter had been mailed to him at his most recent 
address of record.  The Board observes that there is no 
indication of record that any of the correspondence mailed to 
the veteran, including the November and December 2000 
Supplemental Statements of the Case, was returned by postal 
authorities as undeliverable.  



II.  Analysis

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2002).

Pursuant to 38 C.F.R. § 3.655 (2002), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  (Emphasis added).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and the death of 
an immediate family member.  38 C.F.R. § 3.655(a) (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the burden is upon VA to demonstrate that notice of 
the VA medical examination was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The Court has also held that claim denials based on 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In this case, given the confusion evident on the October 1993 
and September 1998 examination reports regarding the 
veteran's left versus right shoulder disability, the RO found 
that the evidence of record was insufficient to evaluate his 
claim for a rating in excess of 10 percent for a service-
connected right shoulder disability.  Accordingly, the RO 
arranged for another medical examination; however, the 
veteran failed to report for the scheduled medical 
examination.

As noted above, the RO has indicated that notification of the 
examination appointment was mailed to the veteran at his most 
recent address of record, as were follow-up letters and 
Supplemental Statements of the Case.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (regarding presumption of 
regularity).  None of this correspondence was returned as 
undeliverable and the record contains no indication 
whatsoever that RO personnel did not properly discharge their 
official duties.  Id. (noting that clear evidence to the 
contrary is required to rebut the presumption of regularity).  
The veteran was also made aware of the consequences of his 
failure to report.  See Connolly v. Derwinski, 1 Vet. App. 
566 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).

In view of the foregoing, the Board finds that the veteran 
was properly notified of the March 2000 medical examination 
and the consequences of his failure to report under 38 C.F.R. 
§ 3.655.  Despite this, he has offered no explanation for his 
failure to report for the scheduled examination, nor does the 
record demonstrate that the veteran had any "good cause" 
for failing to report to the scheduled examination.

The provisions of 38 C.F.R. § 3.655 are nondiscretionary 
under the circumstances in this case.  Neither the RO nor the 
Board has the authority to adjudicate a claim for an 
increased rating where a claimant fails to report for a 
scheduled examination without good cause.  Thus, the 
veteran's claim of entitlement to a rating in excess of 10 
percent for residuals of a separation of the right 
acromioclavicular joint must be denied.  

The Board wishes to advise the veteran that he may reopen his 
claim for an increased rating if he believes his service-
connected right shoulder disability has increased in 
severity.  If he does so, however, he is of course obligated 
to cooperate with VA's efforts to assist him by providing 
treatment information and appearing for any required medical 
examination.




ORDER

A rating in excess of 10 percent for residuals of a 
separation of the right acromioclavicular joint is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

